Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis
for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pacetti et al (U.S. Patent Application Pub. No. 2006/0002974 published on 01/05/2006; of record) in view of Burgermeister et al (U.S. Patent Application Pub. No. 2007/0154554 published on 07/05/2007; of
record). Pacetti et al teach coatings (i.e., sheaths) for medical devices/stents comprising polyarginine (i.e., poly(arginine) or "PArg" or "R7'') (i.e., a polycationic binding agent) (Abstract and para [0024]) wherein, in an exemplary embodiment, the medical device/stent is an expandable (i.e., inflatable) balloon (para [0119]) and wherein the poly(arginine) is incorporated into/bound into the coating of the device (para [0049]­[0117]). Pacetti et al further teach the device/coating wherein a therapeutic substance active agent can be incorporated into the coating wherein the therapeutic substance may include rapamycin (i.e., sirolimus) and heparin (i.e., a polymer) (para [0118]) and, in an exemplary embodiment, upon "exposure to blood, or other body fluids, both R7 and heparin will be slowly released from the stent's surface" (i.e., the abluminal side) "and will be carried to the diseased site in the body, providing enhanced therapeutic effect" (para [0116]) and wherein the polymer, polycationic binding agent, and therapeutic active components are present on the exterior surface of the coating via covalent conjugation, ionic coordination, and/or "reversed" covalent conjugation (see "B. [Incorporating] PArg Into Stent Coatings Through the Entrapment of PArg on the [Coating] Surface" at para [0049]-[0088] and "a therapeutic substance or active agent can be incorporated into the described embodiments of the coating" at para [0118]). Since some of the active agent is entrapped, some of the active agent is fully encapsulated on that side. Since only one side of the active agent is present on the exterior surface via conjugation, a portion of the active agent is necessarily uncovered by the polymer. Pacetti et al further teach the device/coating wherein R7/heparin may be complexed with an additional polymer ("POL") (para [0066], [0067], [0072], [0074], [0079]-[0081], [0086]-[0088], and [0115]-[0117]). Therefore, at least a portion of a polymer is also released with the active agenVcationic binding agent. Pacetti et al further teach the device/coating wherein within the "first 30 minutes, 80% of R7 eluted into the media, the remaining 22% continued eluting for 3 days" (i.e., 72 hours) (para [0083]). Therefore, the R7/heparin combination releases almost completely in media (e.g., blood as an in vivo treatment site) within 72 hours upon exposure. Since almost the entire active/coating concentration is released within 72 hours, the device releases well over 3% of the active agent to a treatment site upon inflation of the balloon in the artery in vivo and at least about 3 ng/mg of active agent would necessarily be expected to be found in arterial tissue 72 hours after inflation of the balloon in the artery. Since the balloon of Pacetti et al can expand, the balloon has an interior surface and an exterior surface and, thus, can be inverted (i.e., has an invertible portion). Pacetti et al further teach the device/coating wherein the amounts of R7 and heparin can be modulated based on the desired thickness of the coating over the stent ("until the desired thickness of the coating has been achieved"; para [0112]-[0115]). Pacetti et al differ by not specifying that the active agent is in the form of crystalline drug particles and that the average size of the active agent is between 20 nm and 10 or at least one of 1.5 µm, 2.5 µm, 645 nm, and 100-200 nm.
Burgermeister et al teach a polymeric composition as a plurality of polymeric particles comprising at least one therapeutic/active agent in crystalline form (Abstract; para [0011]-[0013]; [0033]-[0068]) wherein, in an exemplary embodiment, the active agent is rapamycin/sirolimus (para [0027] and [0051]) and wherein the composition forms a coating over at least a portion of an implantable medical device such as balloons (para [0032]). Burgermeister et al further teach that having a crystalline form of the active agent is advantageous because the crystalline phase is more stable than the amorphous form, especially at temperatures that are above their glass transition temperatures and that amorphous therapeutic agents may gradually degrade over time due to oxidation in the presence of oxygen and can become plasticized during device sterilization processes (para [0023]-[0025]). Burgermeister et al further teach the composition wherein the average particle size of the therapeutic agent preferably ranges from about 50 nm to about 50 µm (para [0034]) and that reducing the size of water soluble drugs is useful for significantly improving the bioavailability of the drugs by providing higher surface area and accelerating dissolution and absorption of the drugs by the body (para [0036]).
As to claims 1-2 and 6-8, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the coating composition of the medical device taught by Pacetti et al by specifically using the plurality of crystalline rapamycin (i.e., sirolimus) particles as the active agent as taught by Burgermeister et al because Pacetti et al teach that rapamycin may be incorporated as a therapeutic active on a polymeric coating of a balloon, Burgermeister et al teach the particle composition may form a coating over at least a portion of an implantable medical device such as balloons, and it is prima facie obvious to substitute or combine one water-insoluble active agent with another, both useful as therapeutic substances incorporated in balloon device coatings for in vivo drug release with a reasonable expectation of success, Burgermeister et al teach that having a crystalline form of the active agent is advantageous because the crystalline phase is more stable than the amorphous form, especially at temperatures that are above their glass transition temperatures and that amorphous therapeutic agents may gradually degrade over time due to oxidation in the presence of oxygen and can become plasticized during device sterilization processes.
As to claim 3, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the above medical device of Pacetti et al and Burgermeister et al by optimizing the average size of the particles to at least one of 1.5 µm, 2.5 µm, 645 nm, and 100-200 nm as taught within the preferred ranges of Burgermeister et al because Burgermeister et al teach that the size of poorly water soluble drugs such as rapamycin/sirolimus in polymeric composition coated medical devices is a result-effective variable for determining optimum or workable ranges by routine experimentation based on the resulting bioavailability of the drugs corresponding to the surface area and dissolution and absorption of the drugs by the body and the recited sirolimus sizes lie within the preferred ranges taught by Burgermeister et al and a prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" ( In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
As to claim 4, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further modify the above device of Pacetti et al and Burgermeister et al by optimizing the concentration of the active to polyarginine to a ratio of 10:1 because Pacetti et al teach that the amounts of each polyarginine and active component (i.e., corresponding to the ratio of active to polyarginine) is a result-effective variable for determining optimum or workable ranges by routine experimentation based on the desired thickness of the coating over the stent.
	As to claim 5, Pacetti further teaches lyophilizing the R7, wherein Pacetti further teaches that L-arginine is a therapeutic agent [0005] and can be lyophilized into microspheres before being applied as a coating [0099].  This is a teaching of lyophilizing an agent listed as both a binding agent in the current application and as a therapeutic agent in the prior art of Pacetti.  As such, Pacetti reasonably teaches the lyophilization of what can be binding agents and active therapeutic agents.  Further, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Kerkhoven, 205 USPQ 1069, 1072.  This is reasonably indicative that any combination of therapeutic agents of Pacetti in the lyophilized microsphere would be considered obvious.
	As to claim 10, the teachings of Pacetti in view of Burgermeister are as shown above. Pacetti in view of Burgermeister fails to explicitly state that amount of coating removed as the balloon tracks to the treatment site. However, Pacetti specifically states that the solvent choice, the polycationic polypeptide choice [0015], the layering order and number of layers of coating provided [0116] all contribute to the overall release rate of the provided coating, wherein release occurs as the coating is removed. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to control any or all of the factors listed above in order to optimize the release rate of the coating of Pacetti in view of Burgermeister which is in part determined by the rate at which coating is removed from the coated article.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  

Claims 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pacetti et al (U.S. Patent Application Pub. No. 2006/0002974 published on 01/05/2006; of record) in view of Burgermeister et al (U.S. Patent Application Pub. No. 2007/0154554 published on 07/05/2007; of record) as applied to claim 1 above, and further in view of Mische (U.S. Patent No. 5,360,403 issued on 11/01/1994; of record).
The prior art combination of Pacetti et al and Burgermeister et al teach a medical device and coating as applied to claim 1 above as set forth, supra. The prior art combination differs by not teaching that the device further comprises an occluder configured to block the flow of bodily fluids at a treatment site during exposure of the coating to the tissue. Mische teaches a medical device having a balloon catheter and an occluder balloon for selectively occluding during a medical procedure (i.e., configured to block the flow of bodily fluids at a treatment site) wherein the balloon catheter and occluding balloon are coaxial or side-by-side (i.e., comprises distal and proximal nodes) (Abstract and col 1, lines 51-68 to col 2, lines 1-19). Mische further teaches that the specific advantage for using a second occluder balloon is that it avoids the use of a guide wire that can usually only close a lumen which is open at the distal tip of the catheter and often has a less than satisfactory seal (col 1, lines 41-49).
As to claims 9, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Pacetti et al and Burgermeister et al as applied to claim 1 above by further comprising a second occluder balloon as taught by Mische because Mische teaches that the specific advantage for using a second occluder balloon is that it avoids the use of a guide wire that can usually only close a lumen which is open at the
distal tip of the catheter and often has a less than satisfactory seal.
Response to Arguments
	Regarding the applicants’ arguments, the applicant argues firstly that Pacettis fails to teach a drug being provided in crystalline form.  However, this argument is moot. The examiner readily acknowledge this position but provided Burgmeister to cure the deficiencies of Pacetti.  The applicant the argues that the two processes (Pacetti and Burgmeister) as significantly different and therefore one or ordinary skill in the art would not have combined them.  However, the examiner did not argue that one would modify the coating technique of Pacetti with that of Burmeister.  The examiner argued that one of ordinary skill in the art would use the material of Burmeister in the coating method of Pacetti. This is not the same and the applicant must reasonably argue the rejection on record for what is actually says rather than a provided argument that was not made. Further the assertion that the drug of the combined prior art could not be transferred appears at the rate claimed appears to be mere conjecture that is not supported by actual detailed facts.  The statement that “the chemical bonding of molecules” would not allow for the level of transfer claimed is a conclusory statement. No data is provided. No supporting evidence is provided. This is inadequate to overcome a prima facie case of obviousness as provided.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                                                                                                                        
/ROBERT S WALTERS JR/Primary Examiner, Art Unit 1717